

Exhibit 10.33




SEPARATION AND GENERAL RELEASE AGREEMENT


This SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is made and
entered into between Innovate Biopharmaceuticals, Inc., a Delaware corporation
(the “Company”), and June S. Almenoff, MD, PhD (“Executive”). Throughout the
remainder of the Agreement, the Company and Executive may be collectively
referred to as “the parties.”


Executive was employed as Chief Medical Officer and Chief Operating Officer of
the Company pursuant to an employment agreement between the parties dated March
9, 2018 (the “Employment Agreement”). Executive is also a party to a Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement with the
Company, dated March 9, 2018 (the “Proprietary Information Agreement”).


Executive’s employment terminated without cause as of November 16, 2018. The
parties wish to provide for the payment of severance benefits to Executive under
her Employment Agreement as set forth in this Agreement.


Executive represents that she has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.
NOW THEREFORE, in consideration of the above and the mutual promises set forth
below, Executive and the Company agree as follows:
1.SEPARATION. Executive’s employment with the Company terminated on November 16,
2018 (the “Separation Date”). Pursuant to Section 5(d) of the Employment
Agreement, as of the Separation Date, Executive no longer held any officer
positions with the Company. Executive will be paid all accrued unused vacation
on the first regularly scheduled payroll date which occurs at least 5 days after
the Separation Date.


2.SEPARATION BENEFITS. In consideration of the release of claims and other
promises contained herein and on the condition that Executive fully complies
with her obligations under this Agreement and the Proprietary Information
Agreement, the Company will provide Executive with the following provided that
this Agreement has become effective under Section 8 of this Agreement:


(a)    Severance Pay. Pursuant to Section 5(c)(ii)(1) of the Employment
Agreement, the Company shall pay to Executive Three Hundred Twenty Thousand and
00/100 Dollars ($320,000) (less applicable withholdings), payable in equal
installments over a twelve (12) month period in accordance with the Company’s
current payroll schedule commencing on the Company’s first regularly scheduled
pay date following the Effective Date of this Agreement pursuant to Section 8,
subject to Section 15(c).




1



--------------------------------------------------------------------------------




(b)    Benefits. Pursuant to Section 5(c)(ii)(2) of the Employment Agreement,
conditioned on Executive’s eligibility for, and Executive’s proper and timely
election to continue health insurance benefits under COBRA after the Separation
Date, reimbursement of the additional costs actually incurred by Executive for
continuing such benefits at the same level in which Executive participated prior
to the Separation Date for the shorter of (i) to twelve (12) months following
the Separation Date or (ii) until Executive obtains reasonably comparable
coverage, with such reimbursements to commence on the first regular payroll date
following the Effective Date of this Agreement pursuant to Section 8, subject to
Section 15(c). Such reimbursements are subject to Executive providing
appropriate proof of the costs for such premiums.


(c)    Equity Awards. For the avoidance of doubt, and subject to approval by the
Company’s stockholders of the proposed amendment to the Company’s 2012 Omnibus
Incentive Plan (the “Plan”) to, among other things, increase the number of
shares authorized for issuance thereunder, Executive shall (i) be vested in
155,206 options to purchase shares of the common stock of the Company, pursuant
to the terms of the Notice of Grant of Non-Qualified Stock Option Award, dated
September 7, 2018, and (ii) be vested in 19,379 options to purchase shares of
the common stock of the Company, pursuant to the terms of the Notice of Grant of
Incentive Stock Option Award, dated September 7, 2018. All such options shall be
subject to the terms of the applicable award agreements and the Plan. For the
avoidance of doubt, all options that are unvested as of the Separation Date
shall be forfeited, regardless of whether Executive provides consulting services
following the Separation Date. Subject to approval of the appropriate committee
of the Company’s Board of Directors, the exercise period for Executives vested
options shall be extended to six (6) months from the Separation Date. Executive
acknowledges that such extension may alter the treatment of certain options for
tax purposes, and Executive agrees that any such adverse tax consequences will
be Executive’s responsibility, and not the Company’s.


(d)    Other Benefits. As of the Separation Date, Executive shall not be
entitled to medical, dental, vision, life, disability, accidental death and
dismemberment insurance benefits, or any other employee benefits, and shall not
be an active participant in the Company’s 401(k) Plan (the “401(k) Plan”) or any
other plan of any type. For the avoidance of doubt, Executive will not be
eligible to contribute to her 401(k) plan from any payments received under this
Agreement after the Separation Date, except for her regular salary paid through
the Separation Date. Nothing in this Agreement, however, shall be deemed to
limit Executive’s continuation coverage rights under COBRA or Executive’s vested
rights, if any, under the 401(k) Plan or any other Company plan, and the terms
of those plans shall govern.


3.PROPRIETARY INFORMATION AGREEMENT. Executive is subject to the Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement, dated
March 9, 2018 (the “Proprietary Information Agreement”). Executive acknowledges
and agrees that Executive will continue to be bound by and subject to the
Proprietary Information Agreement, in accordance with its terms, and that she
will forfeit all benefits under this Agreement should Executive breach such
Proprietary Information Agreement; provided, however, that the parties agree
that the definition of the “Company Business” set forth in Section


2



--------------------------------------------------------------------------------




3.4(b) of the Proprietary Information Agreement shall be amended to delete the
phrase “, and INN-108, for the treatment of ulcerative colitis”. The parties
also agree that the length of the Post Employment Restricted Period in Section 3
of the Proprietary Information Agreement is limited to 36 weeks. Pursuant to
Section 7 of the Proprietary Information Agreement, Executive has or will return
all Company property to the Company at a mutually agreed upon time.


4.COOPERATION. Executive agrees that she will assist and cooperate with the
Company in connection with the defense or prosecution of any claim that may be
made against or by the Company, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company, including
any proceeding before any arbitral, administrative, judicial, legislative, or
other body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relating to services performed or required
to be performed by Executive, pertinent knowledge possessed by Executive, or any
act or omission by Executive. Executive further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Section 4. The Company shall reimburse Executive for
reasonable expenses incurred in connection with such cooperation.


5.RELEASE. In consideration of the benefits conferred by this AGREEMENT,
EXECUTIVE (ON BEHALF OF HERSELF AND HER FAMILY MEMBERS, HEIRS, ASSIGNS,
EXECUTORS AND OTHER REPRESENTATIVES), RELEASES THE COMPANY AND ITS PAST, PRESENT
AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES, AND ITS AND/OR THEIR PREDECESSORS,
SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST, PRESENT AND FUTURE OFFICERS,
DIRECTORS, EXECUTIVES, OWNERS, INVESTORS, STOCKHOLDERS, ADMINISTRATORS, BUSINESS
UNITS, ENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (COLLECTIVELY, “RELEASEES”) FROM ALL CLAIMS
AND WAIVES ALL RIGHTS, KNOWN OR UNKNOWN, SHE MAY HAVE OR CLAIM TO HAVE IN EACH
CASE RELATING TO HER EMPLOYMENT WITH THE COMPANY, OR HER SEPARATION THEREFROM,
arising before the execution of this Agreement by Executive, including but not
limited to claims: (i) for discrimination, harassment or retaliation arising
under any federal, state or local laws, or the equivalent applicable laws of a
foreign country, prohibiting age (including but not limited to claims under the
Age Discrimination in Employment Act of 1967 (ADEA), as amended, and the Older
Worker Benefit Protection Act of 1990 (OWBPA)), sex, national origin, race,
religion, disability, veteran status or other protected class discrimination,
the Family and Medical Leave Act, as amended (FMLA), and/or harassment or
retaliation for protected activity; (ii) for compensation, commission payments,
bonus payments and/or benefits including but not limited to claims under the
Fair Labor Standards Act of 1938 (FLSA), as amended, the Employee Retirement
Income Security Act of 1974, as amended (ERISA), the Family and Medical Leave
Act, as amended (FMLA), and similar federal, state, and local laws, or the
applicable laws of any foreign country; (iii) under federal, state or local law,
or the applicable laws of any foreign country, of any nature whatsoever,
including but not limited to constitutional, statutory and common law; (iv)
under any employment agreement, severance plan or other benefit plan; and (v)
for attorneys’ fees. Executive specifically waives her right to bring or
participate in any class or collective action against the Company. Provided,
however, that this release does not apply to claims by


3



--------------------------------------------------------------------------------




Executive: (aa) for workers’ compensation benefits or unemployment benefits
filed with the applicable state agencies; (bb) for vested pension or retirement
benefits including under the Company’s 401(k) plan; (cc) to continuation
coverage under COBRA, or equivalent applicable law; (dd) to rights that cannot
lawfully be released by a private settlement agreement; or (ee) to enforce, or
for a breach of, this Agreement (the “Reserved Claims”). For the purpose of
implementing a full and complete release and discharge, Executive expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, all claims which she does not know or suspect to exist in her favor
at the time of execution hereof, and that this Agreement contemplates the
extinguishment of any such claim or claims.


6.COVENANT NOT TO SUE. In consideration of the benefits offered to Executive,
Executive will not sue Releasees on any of the released claims or on any matters
relating to her employment arising before the execution of this Agreement other
than with respect to the Reserved Claims, including but not limited to claims
under the ADEA, or join as a party with others who may sue Releasees on any such
claims; provided, however, this paragraph will not bar a challenge under the
OWBPA to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement, the Reserved Claims, or where otherwise prohibited by law. If
Executive does not abide by this paragraph, then (i) she will return all monies
received under this Agreement and indemnify Releasees for all expenses incurred
in defending the action, and (ii) Releasees will be relieved of their
obligations hereunder.


7.RIGHT TO REVIEW. The Company delivered this Agreement, containing the release
language set forth in Sections 5 and 6, to Executive through her legal counsel
on November 20, 2018 (the “Notification Date”), and hereby informs Executive
that it desires that she have adequate time and opportunity to review and
understand the consequences of entering into it. The Company advises Executive
as follows: (a) Executive should consult with her attorney prior to executing
this Agreement; and (b) Executive has 21 days from the Notification Date within
which to consider it. Executive must return an executed copy of this Agreement
to the Company on or before the 22nd day following the Notification Date.
Executive acknowledges and understands that she is not required to use the
entire 21-day review period and may execute and return this Agreement at any
time before the 22nd day following the Notification Date. If, however, Executive
does not execute and return an executed copy of this Agreement on or before the
22nd day following the Notification Date, this Agreement shall become null and
void. This executed Agreement shall be returned to: Rosemary G. Kenyon, Counsel
to the Company, Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, P.O. Box
2611, Raleigh, NC 27602.


8.REVOCATION. Executive may revoke the Agreement during the seven (7) day period
immediately following her execution of it. This Agreement will not become
effective or enforceable until the revocation period has expired (the “Effective
Date”). To revoke this Agreement, a written notice of revocation must be
delivered to: Rosemary G. Kenyon, Counsel to the Company, Smith, Anderson,
Blount, Dorsett, Mitchell & Jernigan, P.O. Box 2611, Raleigh, NC 27602).




4



--------------------------------------------------------------------------------




9.AGENCY CHARGES/INVESTIGATIONS. Nothing in this Agreement prohibits or prevents
Executive from filing a charge with or participating, testifying, or assisting
in any investigation, hearing, whistleblower proceeding or other proceeding
before any federal, state, or local government agency (e.g. EEOC, NLRB, SEC.,
etc.) (each, a “Government Agency”), nor does anything in this Agreement
preclude, prohibit, or otherwise limit, in any way, Executive’s rights and
abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.
Executive further understands that this Agreement does not limit Executive’s or
the Company’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency in connection with reporting a possible securities law
violation, or other violation of law, without notice to the Company. Nothing in
this Agreement or any other agreement limits Executive’s right to receive an
award for information provided to any Government Agency/SEC staff.


10.NONDISPARAGEMENT. Executive agrees that she shall not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Company, or any of its employees or officers, and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. The foregoing restrictions will not apply to any statements that are
made truthfully in response to a subpoena or other compulsory legal process. The
Company agrees that none of the members of the Board of Directors or the current
President of the Company will make statements about Executive that are
disparaging, defaming or derogatory; provided, however, that nothing in this
Section 10 will prevent the Company from providing information requested by
subpoena, court order, regulation, law, in response to a request from a
government agency, or in response to a request from an insurance company,
investor or other business.


11.DISCLAIMER OF LIABILITY. Nothing in this Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.


12.GOVERNING LAW. This Agreement shall be construed, interpreted, and governed
in accordance with and by North Carolina law and the applicable provisions of
federal law, including but not limited to the ADEA and the OWBPA (“Applicable
Federal Law”). Any and all claims, controversies, and causes of action arising
out of or relating to this Agreement, whether sounding in contract, tort, or
statute, shall be governed by the laws of the state of North Carolina, including
its statutes of limitations, except for Applicable Federal Law, without giving
effect to any North Carolina conflict-of-laws rule that would result in the
application of the laws of a different jurisdiction. Both Executive and the
Company acknowledge and agree that the state or federal courts located in North
Carolina have personal jurisdiction over them and over any dispute arising under
this Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts.


13.ENTIRE AGREEMENT. Except as expressly provided herein, or in the Proprietary
Information Agreement, this Agreement: (i) supersedes and cancels all other


5



--------------------------------------------------------------------------------




understandings and agreements, oral or written, with respect to Executive’s
employment with the Company; (ii) supersedes all other understandings and
agreements, oral or written, between the parties with respect to the subject
matter of this Agreement; and (iii) constitutes the sole agreement between the
parties with respect to this subject matter. Each party acknowledges that: (i)
no representations, inducements, promises or agreements, oral or written, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.


14.SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS. If any portion, provision,
or part of this Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this Agreement, and such
determination or adjudication shall not affect the validity or enforceability of
such remaining portions, provisions, or parts.


15.SECTION 409A OF THE INTERNAL REVENUE CODE.


(a)    Parties’ Intent. The parties intend that all payments or benefits
hereunder shall either qualify for an exemption from or comply with the
applicable rules governing non-qualified deferred compensation under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with such intention. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A, the Company shall, upon the specific request of
Executive, use its reasonable business efforts to in good faith reform such
provision to be exempt from, or comply with, Code Section 409A; provided, that
to the maximum extent practicable, the original intent and economic benefit to
Executive and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
material additional economic cost or loss of material benefit to the Company.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Section 409A, provided that the Company acted in
good faith and in a prudent manner to comply with Section 409A. If a payment
that is deferred compensation subject to Section 409A is subject to satisfaction
of a release requirement and the period for satisfying the release requirement
begins in one calendar year and ends in the following calendar year (the
“Release Satisfaction Period”), then any amount becoming payable during the
Release Satisfaction Period shall not be paid until the later calendar year.


(b)    Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation


6



--------------------------------------------------------------------------------




from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.


(c)    Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that a delay in
benefits provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i) since Executive is a Specified Employee thereunder, then any
post separation payments and any continuation of benefits or reimbursement of
benefit costs provided by this Agreement, and not otherwise exempt from Section
409A, shall be delayed for a period of six (6) months following the date of
Executive’s separation from service (the “409A Delay Period”). In such event,
any post separation payments and the cost of any continuation of benefits
provided under this Agreement that would otherwise be due and payable to
Executive during the 409A Delay Period shall not commence until, and shall be
made to Executive in a lump sum cash amount on the first business day after the
date that is six (6) months following Executive’s Separation from Service and in
such event the initial payment shall include a catch-up amount covering amounts
that would otherwise have been paid during the six-month period following
Executive’s Separation from Service.


(d)    Installment Payments. All payments made under this Agreement shall be
deemed to be series of separate payments, with each installment being treated as
a separate payment. The time and form of payment of any compensation may not be
deferred or accelerated to the extent it would result in an impermissible
acceleration or deferral under Section 409A.  


16.OTHER TAXES. Executive shall have sole responsibility for the payment of any
and all income taxes and/or excise taxes arising from or due on account of any
payment made or benefit provided by the Company under this Agreement.


17.COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument. Any party hereto may execute this
Agreement by signing any such counterpart.


18.WAIVER OF BREACH. A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement.




(Signature Page Follows)


7



--------------------------------------------------------------------------------






(Signature page to Separation and General Release Agreement)




IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year written below.




INNOVATE BIOPHARMACEUTICALS, INC.




By: /s/ Christopher Prior            


Name: Christopher Prior________________


Title: CEO             


Date: Nov 23, 2018        








JUNE S. ALMENOFF, MD, PHD


By: /s/ June. S. Almenoff            


Date: Nov 23, 2018                




8

